El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La corporación Guánica Céntrale hizo un contrato con Juan Gelpí Sanmiguel para la venta de cañas y otros fines. El otorgamiento de este documento fue reconocido ante no-tario, pero no en la forma en que son reconocidos los docu-mentos públicos, puesto que no había testigos y el documento no fue preparado bajo la responsabilidad o fe del notario. El documento, según alegó la recurrente, era privado reco-nocido ante un notario público.
Al ser presentado dicho contrato al Registrador de San Germán, se negó éste a admitir el documento para su anota-ción por el fundamento, primero, de que no contenía el sello de rentas internas de un dollar que exige el artículo 356 del Código Político, tal como ha sido enmendado por la ley de marzo 7, 1912, página 71, edición española y, segundo, por no acompañarse un sello de cincuenta centavos como lo exige el artículo 3 ele dicha ley.
La ley a- que hemos hecho referencia en las partes perti-nentes, dice lo siguiente:
“Se impondrá, cobrará y pagará:
“ (1) Sobre cada instrumento o documento original autorizado por notario público o inscrito por un registrador * * * un dollar; Disponiéndose, que en los documentos que se otorgaren por funcio-narios en el curso de asuntos oficiales no se impondrá, cobrará o pa-gará ningún impuesto.
*565* # «• * * # *
“(3) Por cada registro o inscripción de dichos instrumentos o documentos o de sus copias, cincuenta centavos.”
Nos inclinamos a convenir con la recurrente en que ei documento presentado no es un documento público, autori-zado por un notario en la forma requerida por el Código Civil o la Ley Notarial, sino un documento privado. Creemos más particularmente que la anotación de este documento, y los derechos que por ello han de satisfacerse están regulados todos por la ley de marzo 10, 1910, Leyes de la Sesión de 1910, página 123. La ley en su totalidad se refiere a con-tratos para la venta y molienda de cañas, tales como el que es objeto de esta apelación, disponiendo el artículo 6o. de la ley:
“Art. 6. — Así los contratos de refacción agrícola, como los de molienda de cañas, podrán formalizarse en escritura pública o por documento privado suscrito ante notario, de acuerdo con la ‘Ley estableciendo un registro de affidavits o declaraciones ante notarios y otros funcionarios,’ aprobada en marzo 12 de 1908; Disponiéndose, no obstante, que cuando el contrato comprenda la constitución, modi-ficación o extensión de un derecho real, habrá de formalizarse en escritura pública e inscribirse en el registro de la propiedad con arreglo a las prescripciones de la Ley Hipotecaria.
“En dichos contratos de refacción agrícola y molienda de cañas deberá hacerse constar la descripción de las fincas objeto de los mis-mos, la naturaleza del título del terrateniente y las condiciones esti-puladas por las partes.
“Los derechos emanados de estos contratos serán transmisibles, por escritura pública, si en un documento de esta clase se hubiere formalizado el documento original, o por simple endoso, suscrito ante notario, a continuación o al margen del documento privado en que el contrato se hubiere consignado, haciéndose constar en el endoso los nombres del cedente y del cesionario, el precio y la fecha de la trans-misión.”
Como hemos dicho, opinamos que este contrato no contiene ninguna de las características de un documento público, pero aun cuando no fuera así, creemos que la intención de la Le-gislatura respecto a los derechos que han de pagarse ha sido *566completamente expresada en el artículo 11 de dicha ley, el cual es como sigue:
“Art. 11. — Cada anotación o nota marginal en el registro de con-tratos agrícolas, incluyendo el asiento de presentación, devengará el derecho de dos dollars, si la superficie del terreno, objeto del contrato, no excede de cincuenta cnerdas; tres dollars, si no pasa de cien cuer-das y cinco dollars, de cien cuerdas en adelante.
“Estos derechos serán pagados en sellos de rentas internas, que el registrador fijará y cancelará en el documento, al pie de la constan-cia de su anotación.”
Es solamente por virtud de dicha ley de 1910, que los con-tratos de esta naturaleza pueden ser inscritos en el registro de la propiedad. La reglamentación de los mismos está de-terminada. enteramente y regulada por dicha ley y la ley res-pecto a ellos es distinta de la general sobre inscripción de documentos. Las palabras expresas del artículo 11 no dejan lugar a dudas. Esta finca contenía más de 100 cuerdas. Se ofreció pagar los derechos de $5 en sellos de rentas. Era la suma que el registrador tenía o estaba autorizado para cobrar y era exclusiva de cualquier otro derecho.
Debe revocarse la nota del registrador.

Revocada la nota recurrida y ordenada la ins-crición del documento presentado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.